Case 20-12181-KHK          Doc 22     Filed 03/17/21 Entered 03/17/21 16:14:18           Desc Main
                                     Document      Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

                                              )
In re:                                        )
Traphine Freeman-Zarsah,                      )       Case No: 20−12181−KHK
                                              )       Chapter 13
             Debtor.                          )
_________________________________             )


                           MOTION FOR VOLUNTARY DISMISSAL
                                    UNDER 11 U.S.C. SEC. 1307

       Debtor TRAPHINE FREEMAN-ZARSAH (the “Debtor”), by counsel, moves this Court to

dismiss her Chapter 13 proceeding under 11 U.S.C. sec. 1307 (b). In support thereof, she states:

       1. The Debtor filed a petition for relief under chapter 13 of title 11 of the United States

       Code (“Bankruptcy Code”) on September 28, 2020 [doc. 1].

       2. The Debtor wishes for her case to be dismissed.

       3. 11 U.S.C. sec. 1307(b) provides, “On request of the debtor at any time, if the case has

       not been converted under section 706, 1112, or 1208 of this title, the court shall dismiss a

       case under this chapter.”

WHEREFORE, the Debtor requests this Court to enter an order:

       1. Dismissing this chapter 13 proceeding; and

       2. To order any other just and equitable relief as appropriate.

                                                      TRAPHINE FREEMAN-ZARSAH
                                                      BY COUNSEL

/s/ Martin C. Conway
Martin C. Conway (VSB No. 34334)
Conway Law Group, PC
12934 Harbor Drive, Suite 107
Woodbridge, VA 22192
855-848-3011
571-285-3334 (facsimile)
Case 20-12181-KHK        Doc 22    Filed 03/17/21 Entered 03/17/21 16:14:18            Desc Main
                                  Document      Page 2 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was mailed, postage-prepaid, and filed
electronically via CM/ECF on March 17, 2021 to the creditors and parties in interest on the filed
service list.

Traphine Freeman-Zarsah
16748 Flotilla Way
Woodbridge, VA 22191
Debtor

Thomas P. Gorman
300 N Washington St, Ste 400
Alexandria, VA 22314
Chapter 13 Trustee

                                                                   /s/ Martin C. Conway
                                                                   Martin C. Conway
Case 20-12181-KHK        Doc 22     Filed 03/17/21 Entered 03/17/21 16:14:18              Desc Main
                                   Document      Page 3 of 4



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                              )
In re:                                        )
Traphine Freeman-Zarsah,                      )       Case No: 20−12181−KHK
                                              )       Chapter 13
            Debtor.                           )
_________________________________             )

                                     NOTICE OF MOTION

Traphine Freeman-Zarsah has filed with the court a Motion to Dismiss.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

If you do not wish the court to grant the relief sought in the motion, or if you want the court to
consider your views on the motion, then on or before March 25, 2021 you or your attorney
must:

       Send to the parties listed below at least 14 days written notice of a hearing, which may be
       set on any regularly-scheduled motion day of the judge assigned to the case. If necessary,
       you may obtain a list of such dates by telephone from the clerk’s office. The original and
       one copy of the notice must be filed with the clerk, accompanied by a motion day cover
       sheet, a copy of which may be obtained from the clerk. If you are not represented by an
       attorney, you may instead file with the clerk a written request for hearing. If you mail
       your request for hearing to the court for filing, you must mail it early enough so the court
       will receive it on or before the date stated above. The address of the clerk’s office is as
       follows:
                               Clerk of Court
                               United States Bankruptcy Court
                               701 E. Broad Street
                               Richmond, VA 23219

       You will be notified by the clerk of the hearing date and will be responsible for sending
       notice of hearing to the parties listed below.

       File with the court, at the address shown above, a written response with supporting
       memorandum as required by Local Bankruptcy Rule 9013-1(H). Unless a written
       response and supporting memorandum are filed and served by the date specified,
       the Court may deem any opposition waived, treat the motion as conceded, and issue
       an order granting the requested relief without further notice or hearing. If you mail
       your response to the court for filing, you must mail it early enough so the court will
Case 20-12181-KHK        Doc 22    Filed 03/17/21 Entered 03/17/21 16:14:18            Desc Main
                                  Document      Page 4 of 4



       receive it on or before the date stated above. You must also mail a copy to the persons
       listed below.


       A copy of any written response must be mailed to the following persons:

                              Office of The United States Trustee
                              115 South Union Street, Plaza Level Suite 210
                              Alexandria, VA 22314

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief.

Date: March 17, 2021                                 /s/ Martin C. Conway
                                                    Martin C. Conway (VSB No. 34334)
                                                    Conway Law Group, PC
                                                    12934 Harbor Drive, Suite 107
                                                    Woodbridge, VA 22192
                                                    855-848-3011
                                                    571-285-3334 (facsimile)
                                                    martin@conwaylegal.com
                                                    Counsel for the Debtors


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing filed electronically via CM/ECF on March
17, 2021 and mailed via first-class mail to the following parties:

Traphine Freeman-Zarsah
16748 Flotilla Way
Woodbridge, VA 22191
Debtor

Thomas P. Gorman
300 N Washington St, Ste 400
Alexandria, VA 22314
Chapter 13 Trustee

                                                    /s/ Martin C. Conway
                                                    Martin C. Conway



                                                2
